DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending in the application, with claims 1-11 withdrawn. Claims 12-15 are examined herein. 

Response to Arguments
Applicant’s arguments filed 09/02/2021 have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The terms “low-temperature” and “high-temperature” in claim 12 and “normal temperature” in claim 15 are relative terms which render the claims indefinite. Examiner notes, the specification at page 12, line 26 – page 13, line 4 appears to define “low temperature” as “normal temperature” and “high 

Claims 12 and 15 are further indefinite because it is unclear if the terms “temperature reactivity,” as recited in claim 12, and “temperature reactivity coefficient,” as recited in claim 15, are intended to refer to the same measure. In view of the specification (see p. 12, l. 26–p. 13, l. 4 and p. 13, l. 24–p. 14, l. 5), examiner interprets the terms “temperature reactivity” and “temperature reactivity coefficient” to be interchangeable. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication No. 2018/132366 (“Shaner”) in view of US Patent No. 3,296,083 (“Haake”) and US Publication No. 2018/0040385 (“Hong”).

Regarding claim 12, Shaner discloses (see Figs. 1, 3, 10) an operation method for a nuclear reactor (10) that includes: a moderator (24) including a metal hydride ([0070]);  a nuclear fuel (20); and a neutron absorber ([0021], [0093]) the operation method comprising step of:
configuring the nuclear reactor to (i) have a positive temperature reactivity in a low-temperature range below an operating temperature (~525°C; see [0062]) of the nuclear reactor and (ii) have a negative temperature reactivity in a high-temperature range above the operating temperature by adjusting an amount of neutron absorber present when designing the nuclear reactor (see line 104 in 

While Shaner does not explicitly disclose maintaining the nuclear reactor lower in temperature than a specific temperature before start-up of the nuclear reactor, Shaner does disclose the coolant melts at 150°C ([0062]). It would have been obvious to a skilled artisan to maintain the temperature of the reactor between 150°C and 525°C (the operating temperature) for a period of time in order to allow time for the reactor coolant to melt and circulate through the reactor system before heating the core with fission reactions. Accordingly, Shaner suggests a step of maintaining the reactor at a specific temperature lower than the operating temperature, the specific temperature specified based on the operating temperature.
 
	Shaner does not disclose adding the neutron absorber europium to the nuclear fuel. Haake teaches (see Fig. 1) a nuclear reactor (15) that includes a metal hydride moderator and a nuclear fuel (89) comprising a burnable poison (10:46-55), wherein the reactor has a negative temperature reactivity by adding the burnable poison material (1:54-62). It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to include a burnable poison in the nuclear fuel of Shaner as taught by Haake because Haake teaches the material “serves as a burnable poison and also contributes significantly to the total prompt negative temperature coefficient of reactivity of the nuclear fuel material … [and] reduces the net amount of excess reactivity initially available in the reactor at the beginning of fuel element life” (10:46-55). 

In re Leshin, 125 USPQ 416.  

Regarding claim 13, Shaner in view of Haake and Hong teaches the operation method for a nuclear reactor according to claim 12. Although Shaner does not explicitly disclose heating the reactor to a temperature higher than the specific temperature, Figure 10 of Shaner shows increasing the temperature of the reactor to above 525°C can result in a negative temperature coefficient (Fig. 10, [0075]; Figure 10 shows as the temperature of the reactor increases above 525°C, the temperature reactivity coefficient decreases and can become negative as shown by line 104). Shaner further discloses the negative temperature reactivity coefficient may avoid or reduce the likelihood of runaway neutron chain reactions ([0002]-[0003]). The skilled artisan would have therefore recognized that heating the reactor to a temperature higher than the specific temperature would result in a negative temperature coefficient and prevent a runaway nuclear chain reaction. Shaner therefore suggests heating the nuclear reactor at a time of the start-up of the nuclear reactor in such a manner that temperature of the nuclear reactor becomes higher than the specific temperature. 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaner, Haake, and Hong further in view of WO Publication No. 2018/084940 (“Lowrey”).

Regarding claim 14, Shaner in view of Haake and Hong teaches the operation method for a nuclear reactor according to claim 13. Shaner further discloses the control rods can be used to tune the temperature reactivity ([0003], [0059], [0067], [0069]), but does not disclose applying a positive reactivity by pulling out an absorber rod under a state in which temperature of the nuclear reactor is higher than the specific temperature.

Lowrey teaches (see Figs. 3, 10) an operation method for a nuclear reactor (110) wherein a positive reactivity is applied by pulling out an absorber rod (301) under a state in which the temperature of the reactor is higher than a specific temperature ([0081]-[0082], [0123]; Lowrey teaches pulling out the absorber rod during reactor operation in order to apply a positive reactivity and make the reactor go critical). A POSA would have been motivated to pull out the absorber rod of Shaner-Haake-Hong as taught by Lowrey for the predictable purpose of reaching a critical state of the reactor (Lowrey, Fig. 10, [0009], [0081], [0113]).

Regarding claim 15, Shaner in view of Haake and Hong teaches the operation method for a nuclear reactor according to claim 12. Shaner further discloses wherein the step of configuring the nuclear reactor comprises configuring the nuclear reactor to (i) have a positive temperature reactivity coefficient at a normal temperature and (ii) have a negative temperature reactivity coefficient at the operating temperature (Shaner, Fig. 10 (line 104)), but does not disclose the criticality of the reactor.

Lowrey teaches (see Figs. 3, 10) an operation method for a nuclear reactor (110) configured to have a subcriticality at a normal temperature and a criticality at an operating temperature, wherein the nuclear reactor does not reach a criticality even above an operating temperature with an absorber rod (301) inserted ([0081]-[0082]). It would have been obvious to a POSA to modify the operation method of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646